DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group II (Claims 10-19) in the reply filed on 05/03/2022 is acknowledged.
 	However, examiner will exam Group I (claims 1-9) because the method claims require the limitation from Group I. 
 	Thus, claims 1-19 will be examined.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 1 recites “the roller” at line 9. It is unclear if the roller refers to “at least one drive roller” or “at least one roller”. 
 	Claim 1 recites “the rollers” at lines 10, 15 and 18. It is unclear if the rollers refer to the new rollers or the at least one roller. Examiner suggest to amend the above claim limitations to “the rollers of the at least one roller”.
 	Claim 1 recites “at least one roller” at lines 14 and 17. There is insufficient antecedent basis regarding this claim limitation.  
 	Claim 2 recites “the roller” at line 2. It is unclear if the roller refers to “at least one drive roller” or “at least one roller”. Claims 2-4, 5-9 and 20 are rejected for the same reason. Please amend the claim accordingly.
 	Claim 3 recites “the drum roller” at lines 1 and 2. There is insufficient antecedent basis regarding this claim limitation.  Claims 3-4, 6-9 and 20 are rejected for the same reason. Please amend the claim accordingly. 
 	Claim 10 recites “the drive rollers” at line 4. There is insufficient antecedent basis regarding this claim limitation. Examiner suggest the amend the above claim limitation to “the drive rollers of the at least one drive roller”.
 	Claim 15 recite “a system” at line 3. It is unclear if a system refers to a different system or them system. Examiner suggest the amend the above claim limitation to “the system”.
 	Claim 15 recites “the tanks” at line 3. There is insufficient antecedent basis regarding this claim limitation.
 	Claim 15 recites “the rollers” at line 7. It is unclear if the rollers refer to the new rollers or the at least one roller. Examiner suggest to amend the above claim limitations to “the rollers of the at least one roller”.



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 10 are rejected under 35 U.S.C. 102 a1 as being anticipated by Terzuolo et al. (US 9,981,831).
 	Regarding claim 1, Terzuolo discloses “a system” (abstract) “for processing a portion of tank from at least two tank components, at least one of which is a tank shell” (intended use); the system comprising: 
 	“a frame” (10) composed of “at least one structural member” (10), the frame having “a center line” (fig.1, an imaginary center line (α)); 
 	“at least one drive roller” (annotated fig.1) mounted on “the frame” (10); 
 	“a first set of arm members and a second set of arm members” (fig.1, 21 refers to a first set of arm members and a second set of arm members 22), “the first set disposed on the opposite side of the center line of the frame from the second set” (21 and 22); 
 	“at least one roller” (annotated fig.1) “mounted on each arm in the first and second sets of arms” (21 and 22); 
 	wherein “a first end of each arm member in each set is pivotally mounted onto the frame” (annotated fig.1) “so that each arm and the roller thereon may be selectively pivoted toward and away from the center line of the frame to cause the rollers to come in contact with a tank shell disposed on the at least one drive roller” (abstract, i.e., A device for handling an artifact of substantially cylindrical shape … Each rolling element is connected to one of a plurality of corresponding actuators operatively connected to each other and adapted to regulate a movement of the rolling elements in response to forces exerted by the artifact on each rolling element, in such a way as to distribute the forces uniformly on each rolling element to position one or more resultants of the forces in one or more points. See figs.1-2); 
 	“wherein contact on a tank shell by the rollers may force the tank shell into a circular cross-sectional shape” (abstract, i.e., a device for handling an artifact of substantially cylindrical shape … in such a way as to distribute the forces uniformly on each rolling element); 
 	wherein “at least one roller” (annotated fig.1) “attached to “one of the first set of arms” (annotated fig.1) “contacts a tank shell disposed on the rollers above the horizontal plane that bisects a tank shell disposed on the rollers” (abstract, i.e., a device for handling an artifact of substantially cylindrical shape … in such a way as to distribute the forces uniformly on each rolling element. Annotated fig.1 shows the at least one roller mounted on each arm); and 
 	wherein “at least one roller” (annotated fig.1) “attached to one of the second set of arms contacts a tank shell disposed on the rollers above the horizontal plane that bisects a tank shell disposed on the rollers” (abstract, i.e., a device for handling an artifact of substantially cylindrical shape … in such a way as to distribute the forces uniformly on each rolling element. Annotated fig.1 shows the at least one roller above the horizontal plane that bisects a tank shell (i.e., an artifact of substantially cylindrical shape) disposed on the rollers).
 	Regarding claim 10, Terzuolo discloses “a method of using the system of claim 1 to process a tank shell” (Terzuolo discloses all the features of claim limitation as set forth in claim 1 above), the method comprising the steps of: “providing the system for processing the tank” (Terzuolo, abstract, i.e., an artifact of substantially cylindrical shape … Each rolling element is connected to one of a plurality of corresponding actuators operatively connected to each other and adapted to regulate a movement of the rolling elements in response to forces exerted by the artifact on each rolling element, in such a way as to distribute the forces uniformly on each rolling element to position one or more resultants of the forces in one or more points); “placing a tank shell upon the drive rollers; pivoting the arms toward the center line of the frame until the rollers contact the tank shell with at least one of the rollers contacting the tank shell above the horizontal plane that bisects the tank shell; wherein the rollers contact the tank shell with sufficient force to conform the cross- section of the tank shell into a circular shape” (Terzuolo, abstract, i.e., an artifact of substantially cylindrical shape … Each rolling element is connected to one of a plurality of corresponding actuators operatively connected to each other and adapted to regulate a movement of the rolling elements in response to forces exerted by the artifact on each rolling element, in such a way as to distribute the forces uniformly on each rolling element to position one or more resultants of the forces in one or more points. See figs.1-2 for pivot movement. Annotated fig.1 shows the horizontal plane that can bisects the thank shell because abstract clearly discuss about the forces uniformly on each rolling element to position one or more resultants of the force in one or more points that suggest the force acting on the cylindrical object).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terzuolo et al. (US 9,981,831) in view of Decker et al. (US 6,212,986).
 	Regarding claim 2, Terzuolo et al. discloses all the features of claim limitations as set forth above except for each roller further comprises a circumferential channel formed in the surface of the roller.
 	Decker et al. teaches “each roller further comprises a circumferential channel formed in the surface of the roller” (fig.1, 20 pointed at multiple rollers and each of the rollers having a circumferential channel 21 formed in the surface of the roller). Terzuolo et al. teaches roller device. Decker et al. teaches roller device (abstract, i.e., rotate and cut an outer case of an object). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Terzuolo et al. with Decker et al., by replacing Terzuolo et al.’s roller with Decker et al.’s roller, to have more contact surface for positioning the workpiece. 
 	Regarding claim 5, modified Terzuolo et al. discloses “a first area of the roller and a second area of the roller are separated by the channel” (Terzuolo et al., fig.1, 20 pointed at first area and second area of rollers are separated by the channel 21); and wherein “the first area and the second area have the same circumference” (Terzuolo et al., both 20 has the same circumference).
 	Regarding claim 13, modified Terzuolo et al. discloses “the step of operating the drive rollers to rotate the tank shell on the rollers” (Terzuolo et al., col.3 at lines 52-56, i.e., Moreover at least one of such rolling elements 3 is motorized, such that its operation causes the artifact to rotate about its longitudinal axis and consequently it allows the remaining rolling elements 3 to start the rotation by being entrained).


 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terzuolo et al. (US 9,981,831) in view of Decker et al. (US 6,212,986) as applied in claims 1 and 10 above, and further in view of Holt et al. (US 6,070,784).
 	Regarding claim 11, Terzuolo et al. discloses “pivoting the arms toward the center line of the frame until each of the rollers contact tank shell” (figs.1-2 and abstract)
 	Terzuolo et al. is silent regarding the steps of: placing a second tank shell upon the drive rollers with an edge of the first tank shell abutted to an edge of the second tank shell; the tank shell comprising the first tank shell and the second tank shell.
 	Holt et al. teaches the steps of: “placing a second tank shell upon the drive rollers with an edge of the first tank shell abutted to an edge of the second tank shell” (fig.5, workpieces 42); “a tank shell comprising the first tank shell and the second tank shell” (workpieces 42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Terzuolo et al. with Holt et al., by modifying Terzuolo et al.’s workpiece position according to Holt et al.’s workpiece positions, to weld the workpieces together (abstract) as taught by Holt et al. 
 	Regarding claim 12, Terzuolo et al. discloses “the steps of: welding the edge of the tank shell to the edge of the second tank shell” (Holt et al., abstract and fig.5).



 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Terzuolo et al. (US 9,981,831) in view of Decker et al. (US 6,212,986) as applied in claims 1 and 10 above, and further in view of Ballinger et al. (US 10479532)
 	Regarding claim 14, modified Terzuolo et al. discloses all the features of claim limitations as set forth above except for the steps of: providing an additional tank component; positioning the additional tank component adjacent to an edge of the tank shell; welding the additional tank component to the edge of the tank shell.
 	Ballinger et al. teaches “the steps of: providing an additional tank component; positioning the additional tank component adjacent to an edge of the tank shell; welding the additional tank component to the edge of the tank shell” (fig.3 shows an additional tank component 12A in connection with the other two tank shell 13 and 12B. The welding is performed in order to form the weld seam is 14A). Terzuolo et al. teaches tank shell. Ballinger et al. teaches tank shell unit. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Terzuolo et al. with Ballinger et al., by modifying Terzuolo et al.’s workpiece according to Ballinger’s workpiece, to provide desired configuration of workpiece (fig.3) as taught by Ballinger et al.



 




    PNG
    media_image1.png
    1064
    1530
    media_image1.png
    Greyscale



Allowable Subject Matter
 	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761